                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD CORTINA,                                  Case No. 19-cv-08468-HSG
                                   8                    Petitioner,                        JUDGMENT
                                   9             v.

                                  10     STATE OF CALIFORNIA DEPARTMENT
                                         OF CORRECTIONS &
                                  11     REHABILITATION,
                                  12                    Respondent.
Northern District of California
 United States District Court




                                  13

                                  14          For the reasons set forth in the Court’s Order of Dismissal, the instant action is dismissed

                                  15   without prejudice to filing a civil rights action under 42 U.S.C. §1983. Judgment is entered in

                                  16   favor of respondent and against petitioner.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 1/30/2020

                                  19                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
